DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 12/13/2021 and 06/15/2022 are acknowledged by the Examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  Two claims have been listed as claim 7.  Misnumbered first claim 7 has been renumbered to claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stadlberger et al. (US 2020/0248819).
Stadlberger et al. disclose:
1. A part for a flow control, comprising: a body (1); and a coating (211 or 213) disposed on the body, the coating having a composition with a material (Cr, C or WC) that has a concentration that changes from an innermost location proximate the body to an exposed surface (the upper surface of each layer) of the coating (211 and 213 include gradient layers, see fig. 3, claim  6).
2. The part of claim 1, wherein the concentration increases from the innermost location to the exposed surface (example in fig. 3, WC increases in layer 211, C increases in layer 213).
3. The part of claim 1, wherein the concentration decreases from the innermost location to the exposed surface (Cr decreases in 211, [0032]; WC decreases in 213, [0041]).
4. The part of claim 1, wherein the coating (211) comprises successive layers in which the concentration decreases from an inner most layer to an outermost layer (note, the limitation does not specify the decrease is in each layer, but is open to the limitation decreasing in general from an inner to outer layer; Cr decreases from 100% on the first innermost sub layer to 0% on the third outermost sub layer, see [0032-0034]).
5. The part of claim 1, wherein the coating (211) comprises successive layers in which the concentration increases from an innermost layer to an outermost layer (note, the limitation does not specify the increase is in each layer, but is open to the limitation increasing in general from an inner to outer layer; WC increases from 0% on the first innermost sub layer to 1000% on the third outermost sub layer, see [0032-0034]).
7. The part of claim 1, wherein the material comprises tungsten carbide (WC, fig. 3, claims 1, 6).
11. A valve [0001], comprising: a valve body (inherent to a valve); a valve component assembly (1) comprising a part with a coating (211) disposed thereon, the coating having a plurality of layers (first, second, and third sub-layers), including a first layer (first sub layer) and a second layer (third sub layer), wherein the first layer and the second layer have a material (Cr or WC) in a first concentration and a second concentration, respectively, where the first concentration is different from the second concentration (gradient in each sub layer ranging from 100% in one sub layer to 0% in the other sub layer; [0032-0034]).
12. The valve of claim 11, wherein the material is tungsten carbide (WC).
13. The valve of claim 11, wherein the material is a ceramic (WC which is a metal ceramic hybrid).
16. The valve of claim 11, wherein the part is a seat [0043].
17. A kit, comprising: a first valve part (1) comprising a surface on which resides a coating (211), the coating comprising multiple layers (first, second, and third sub layers), each layer having a composition of tungsten carbide (WC), wherein the tungsten carbide has a concentration that changes from a first location (bottom of first sub layer) proximate the surface to an exposed surface (topmost surface of third sub layer) on top of the multiple layers (gradient which increases from 0% in first sub layer to 100% in third sub layer; see [0032-0034]).
18. The kit of claim 17, wherein the concentration of tungsten carbide increases as between the first location and the exposed surface [0032-0034].
19. The kit of claim 17, wherein the concentration increases from at or about 0% at the first location [0032].
20. The kit of claim 17, further comprising: a buffer layer (3) disposed between the surface of the first valve part (1) and the coating (211).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stadlberger et al. (US 2020/0248819).
Stadlberger et al. disclose the coating to be used on sliding members of a valve. However, Stadlberger et al. do not specifically disclose wherein the valve component assembly comprises a valve trim assembly; wherein the body has longitudinal grooves forming a fluted design; wherein the body has a central opening; wherein the body forms a cylinder with a central opening disposed therethrough; wherein the part is a valve plug; or wherein the part is a valve cage.
It would have been obvious to one having ordinary skill in the art to modify the invention of Stadlberger et al. such that the valve component assembly comprises a valve trim assembly; wherein the body has longitudinal grooves forming a fluted design; wherein the body has a central opening; wherein the body forms a cylinder with a central opening disposed therethrough; wherein the part is a valve plug; or wherein the part is a valve cage, since the Examiner takes Official Notice of facts by asserting that valves are known to include several sliding surfaces which include valve trims, fluted plugs, bodies, and seats, and selecting these sliding surfaces to coat to reduce friction and erosion is old and well known in the art and of notorious character and serves only to "fill in the gaps" which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection MPEP 2144.03.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stadlberger et al. (US 2020/0248819) in view of Kubota (JP 01-172683).
Stadlberger et al. disclose the invention as essentially claimed, except for wherein the composition comprises tungsten carbide and nickel alloy.
Kubota teaches a related material composition of a sliding component of a valve, wherein the composition comprises tungsten carbide and nickel alloy for the purpose of reducing friction resistance (see English Abstract).
It would have been obvious to one having ordinary skill in the art to modify the invention of Stadlberger et al., such that the composition comprises tungsten carbide and nickel alloy, as taught by Kubota, for the purpose of reducing friction resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 102100280, WO 2018175381, WO 2021099873, and JP 2021172873 each disclose related layered coating used on valve components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753